DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 1/4/2022 have been accepted. Claims 1-18 and 20 are still pending. Claims 1-18 and 20 are amended. Claim 19 has been canceled. Applicant’s amendments to the claims have overcome each and every 101, 102, and 103 rejection previously set forth in the Non-Final Office Action mailed 11/4/2022.
Information Disclosure Statement
The information disclosure statement filed 11/24/2021 and lists the Notice of Reasons for rejection with document number JP/2020-515126 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered as there is no copy of the document included.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5, 10, 11, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bensity (US PGPub 2018/0321945) in view of Yoshii et al. (US PGPub 2019/0303289, hereafter referred to as Yoshii).
Regarding claim 1, Bensity teaches a non-volatile memory express (NVMe)-based data read system, wherein the system comprises a host, an NVMe controller, and a storage medium (Fig. 4 and Paragraphs [0081]-[0084], shows the host connected to the memory device controller (NVMe controller) which is connected to the memory arrays (storage medium). Read and write requests can be sent from the host to the memory device meaning the storage medium is configured to store data), wherein the host is configured to use a first address as a data portal address for the NVMe controller; and trigger a read instruction, wherein the read instruction carries indication information indicating the first address (Paragraph [0085], discusses a process of completing a host read request. This means that the host will have to specify the data to be read in the storage medium as well as the location in the host memory for the data to be stored upon its return as seen in Paragraph [0040] where the PRP pointer or a pointer to the PRP list (indication of first address ) is shown to be included in the read commands. It should be noted that this is standard operating procedure for NVMe protocol, see Minturn et al., Under the Hood with NVMe over Fabrics, SNIA, 2015 for more detail), the NVMe controller is configured to: 10obtain the read instruction, read, from the storage medium, data corresponding to the read instruction, and send a first data packet to the host, wherein the first data packet carries the first address and first payload data, wherein the first address is a destination address of the first data packet, and wherein the data read from the storage medium comprises the first 15payload data (Paragraph [0085], the controller reads the request from the submission queue and fetches the requested data from the storage medium and then returns the data to the host via a TLP (transport layer packet) request. Paragraph [0040] shows that this request in the submission queue can contain the PRP point that is sent along with the packet so the device knows where to store the data when it returns it. It should be noted that the device and host use NVMe and PCIe protocol (Paragraph [0002]) which sends data in this manner. See Marks, An NVM Express Tutorial, Flash Memory Summit, 2013 and Minturn et al., Under the Hood with NVMe over Fabrics, SNIA, 2015 for more detail), and wherein the host is further configured to: receive the first data packet carrying the first address and the first payload data (Paragraph [0085], the host will then receive the TCP request from the controller and place the data in the location specified by the PRP pointer assigned to the read request). Bensity does not explicitly teach determine a second address based on the first address, and write the first payload data into a storage space indicated by the second address, wherein the second address is an address addressable by the host.
Yoshii teaches determine a second address based on the first address, and write the first payload data into a storage space indicated by the second address, wherein the second address is an address addressable by the host (Paragraph [0031], states that upon a read request the host device can transfer data from the buffer memory and write it to the main memory meaning that it would require a second address that indicates where the data is to be stored in the main memory (which since it is host memory is addressable by the host)). Since both Bensity and Yoshii teach the use of NVMe protocol it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Bensity to transfer data between a buffer and a main memory of the host as taught in Yoshii to obtain the predictable result of determining a second address based on the first address, and write the first payload data into a storage space indicated by the second address, wherein the second address is an address addressable by the host
Regarding claim 5, Bensity and Yoshii teach all the limitations of claim 1. Bensity further teaches wherein the host is further configured to, before triggering the read instruction, allocate the storage unit indicated by the second address to the read instruction, and record a correspondence between the first address and the second address (Paragraph [0085], the PRP pointer is included in the initial read command sent to the controller meaning the second address and storage area associated with it is allocated before the request is sent to the controller). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, Bensity and Yoshii teach all the limitations of claim 1. Bensity further teaches wherein the first address is a PCIe address (Paragraph [0002] and [0085], shows that the protocol being used is PCIe and that the address would be in a format that corresponds to PCIe protocol. It should also be noted there is no explicit definition of what constitutes a PCIe address which is what allows the current interpretation (in the specification it related to the portal address which is similar to the PRP pointer of the reference, but none of those details are present in the claims so PCIe address is more an address somewhere in a PCIe system or formatted in that manner)), the first data packet is a PCIe packet (Paragraph [0002] and [0085], the protocol being used is PCIe making the packet a PCIe packet). Yoshii further teaches the storage space indicated by the second address is memory space of the host (Paragraph [0031], both the buffer and main memory belong to the host). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 11, 15, and 18, claims 11, 15, and 18 are the method claims associated with claims 1, 5, and 10. Since Bensity and Yoshii teach all the limitations to claims 1, 5, and 10, they also teach all the limitations to claims 11, 15, and 18; therefore the rejections to claims 1, 5, and 10 also apply to claims 11, 15, and 18.
Regarding claim 20, claim 20 is the device claim associated with claim 11. Since Bensity and Yoshii teach all the limitations to claim 11 and Bensity further teaches a processor, a memory, and a bus (Fig. 1A and Paragraph [0044]-[0045]), they also teach all the limitations to claim 20; therefore the rejections to claims 11 also apply to claims 20.

2-4, 6, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bensity and Yoshii in further view of Joshua et al. (US PGPub 2017/0286363, hereafter referred to as Joshua).
Regarding claim 2, Bensity and Yoshii teach all the limitations of claim 1. Bensity and Yoshii does not teach the host is further configured to, after completing a write operation on the storage space indicated by the second address, perform an operation on data in the storage space indicated by the second address.
Joshua teaches the host is further configured to, after completing a write operation on the storage space indicated by the second address, perform an operation on data in the storage space indicated by the second address. (Fig. 6 and Paragraphs [0043]-[0044], shows that the NVU (host) will send the data to the RDMA so that it can be transferred to the appropriate requestor on the network). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bensity and Yoshii to implement the network protocol of Joshua so as to latency in memory access is improved without the overhead processor issuance time to issue software instructions and buffer-loading time to load all memory access commands and data needed for a memory transaction in a conventional store-and-forward approach (Joshua, Paragraph [0027]).
Regarding claim 3, Bensity, Yoshii, and Joshua teach all the limitations of claim 2. Joshua further teaches wherein the NVMe controller is further configured to trigger a completion queue entry (CQE), wherein the CQE indicates that the wherein the host is further configured to, after performing the operation on the data in the storage space indicated by the second address, obtain the CQE. (Fig. 6 and Paragraphs [0043]-[0044], describe the process of completing a read request which involves posting and obtaining of completion statuses by the SSD and RDMA both of which are obtained by the NVU, one of which is done after the data is sent to the RDMA and to the requesting device). The combination of and reason for combining are the same as those given in claim 2.
Regarding claim 4, Bensity, Yoshii, and Joshua teach all the limitations of claim 2. Joshua further teaches wherein, the host is further configured to, after performing the operation on the data in the storage space indicated by the second address, release the storage space indicated by the second address. (Paragraphs [0043]-[0044], while not explicitly stated that the area is released, since the buffers and queues are of limited space once an operation is done and the necessary data transferred and no longer of use the space will be released so it can be used to process other operations. It should be noted that this is typical of NVMe/PCIe protocols regarding the queues and buffers used to facilitate the data transfer). The combination of and reason for combining are the same as those given in claim 2. 
Regarding claim 6, Bensity and Yoshii teach all the limitations to claim 5. Bensity and Yoshii does not explicitly teach wherein the data of the read 5instruction corresponds to at least two data packets, and wherein the host is configured to allocate at least two storage units to the read instruction.
wherein the host is configured to allocate at least two storage units to the read instruction (Paragraphs [0041]-[0044], describe the process of performing a read from the memory. Paragraph [0043]-[0044], specifically show that multiple packets can be used to complete the read request (as packets in PCIe are of a set size). This means that more space has to be allocated for the multiple packets). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bensity and Yoshii to implement the protocol of Joshua for dealing with a read that requires multiple packets in response so as to latency in memory access is improved without the overhead processor issuance time to issue software instructions and buffer-loading time to load all memory access commands and data needed for a memory transaction in a conventional store-and-forward approach (Joshua, Paragraph [0027]).
Regarding claims 12-14 and 16, claims 12-14 and 16 are the method claims associated with claims 2-4 and 6. Since Bensity, Yoshii, and Joshua teach all the limitations to claims 2-4 and 6, they also teach all the limitations to claims 12-14 and 16; therefore the rejections to claims 2-4 and 6 also apply to claims 12-14 and 16.

Claims 7, 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bensity, Yoshii, and Joshua as applied to claims 6 and 16 above, and further in view of Malwankar et al. (US PGPub 2016/0127492, hereafter referred to as Malwankar).
Regarding claim 7, Bensity, Yoshii, and Joshua teach all the limitations of claim 6. Bensity further teaches wherein the host is configured to determine the second address based on the first address (Paragraph [0085], as stated in the rejection to claim 1). Bensity, Yoshii, and Joshua do not explicitly teach wherein the host is configured to determine the second address based on the first address and a sequence of the first payload data with respect to the data read from the storage medium.
Malwankar teaches wherein the host is configured to determine the second address based on the first address and a sequence of the first payload data with respect to the data read from the storage medium (Paragraph [0100], states that in response to a read the data can be divided up into multiple packets. When the packets are received they are placed in a buffer and then the data is reconstructed. This means that the first packet will be placed in a first location and the subsequent packet will be placed in another open area of the buffer (determined based on sequence))
Regarding claim 8, Bensity, Yoshii, Joshua, and Malwankar teach all the limitations to claim 7. Joshua further teaches wherein the NVMe controller is further configured to send a second data packet to the host, the second data packet carries the second payload data, and the data read from the storage medium comprises the second payload data (Paragraph [0043]-[0044], as stated in the rejection to claim 6, multiple packets can be used that contain the requested data (to-be-read data as the payload of that packets) that are then sent to the NVU and then forwarded by the RDMA to the requesting device). Bensity further teaches the data packet carries the first address and payload data (Paragraph [0085], this is part of the PCIe protocol packet construction and both (or an equivalent to the address) are included in the metadata and data portions of the packet respectively). Malwankar further teaches the host is further configured to receive the second data packet, and determine a 15sequence of the first payload data and the second payload data with respect to the data read from the storage medium based on a sequence of receiving the first data packet and the second data packet (Paragraph [0100], as stated in the rejection to claim 7, since the data will be reconstructed properly the host has to know the proper sequence of the data as a whole and ensure nothing is out of order). The combination of and reason for combining are the same as those given in claim 7.
Regarding claim 17, claim 17 are the method claim associated with claim 7. Since Bensity, Yoshii, Joshua, and Malwankar teach all the limitations to claim 7, they .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bensity, Yoshii, Joshua, and Malwankar as applied to claim 7 above, and further in view of Lariviere et al. (US PGPub 2018/0183901, hereafter referred to as Lariviere).
Regarding claim 9, Bensity, Yoshii, Joshua, and Malwankar teach all the limitations of claim 7. Bensity, Yoshii, Joshua, and Malwankar do not teach wherein the first data packet further carries an offset of the first payload data with respect to the data, and the offset indicates the sequence of the first payload data with respect to the data read from the storage medium.
Lariviere teaches wherein the first data packet further carries an offset of the first payload data with respect to the data, and the offset indicates the sequence of the first payload data with respect to the data read from the storage medium (Paragraph [0006], states that a sequence number can be included in the packet which is also the offset within the stream of data which the packet belongs to). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Bensity, Yoshii, Joshua, and Malwankar to include an offset that represents the sequence as taught in Lariviere so as to mitigate optimistic messaging behavior (Lariviere, Abstract).



Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the limitation “wherein the host is configured to: use a first address as a data portal address for the NVMe controller…wherein the first address is a destination address of the first data packet” to overcome the prior rejections set forth in the Non-Final Rejection mailed 11/4/2021. To address this, new reference Yoshii has been incorporated into the rejection to help teach the amended limitations to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132